Citation Nr: 1024983	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  03-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Monroe Township Veteran Affairs 
Office


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1970, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision in which the RO denied the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The Veteran 
filed a timely appeal of this decision to the Board.

In December 2006, the Veteran and his wife testified before the 
undersigned Veterans Law Judge.  A transcript of these 
proceedings has been reviewed and associated with the claims 
file.  This claim was previously before the Board in February 
2007 and was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is related 
to an in-service stressor.

2.  Objective evidence has been submitted to verify the Veteran's 
claimed in-service stressor.

CONCLUSION OF LAW

The criteria for the establishment of entitlement to service 
connection for an acquired psychiatric disorder, diagnosed as 
PTSD, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all notification 
and development action needed to fairly adjudicate this appeal 
has been accomplished. 

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the 
preponderance of the evidence is against the claim, then it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2009), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition in 
accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, 
established by medical evidence, between current PTSD symptoms 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, credible supporting 
evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may be accepted as credible 
supporting evidence to establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 
(d)-(f). 

Where a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In these situations, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). Moreover, a medical opinion diagnosing PTSD after the 
fact does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  

After a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran suffers from an acquired psychiatric 
disorder, diagnosed as PTSD, which is linked to a corroborated 
in-service stressor and that service connection is warranted.  

In the instant case there is medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV).  In this 
regard the May 2002 VA examiner diagnosed the Veteran with PTSD 
and major depressive disorder secondary to PTSD and the March 
2010 VA examiner diagnosed the Veteran with PTSD.  In addition, a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor has been shown.  The March 
2010 VA examiner stated that his/her diagnosis of the PTSD was 
based on stressors provided by the Veteran-to include a mortar 
attack on the Veteran's base.  

As to whether there is credible supporting evidence that the 
claimed in-service stressors occurred, the Board notes that in 
March 2010 the VA received a response from JSRRC regarding 
verification of the Veteran's reported stressors.  The response 
indicated that personnel records confirmed that the Veteran 
served in Vietnam with Company D, 34th Engineer Battalion from 
April 1969 to December 1970.  The Veteran alleged that he saw 
dead bodies, rocket and mortar attacks, and witnessed the deaths 
of convoy members.  The U.S. Army and the Joint Services Records 
Research Center (JSRRC) was able to confirm that between May 1970 
and July 1970, there were twelve mining incidents, four sniper 
fire, four base camp attacks, and one road attack.  The Battalion 
suffered two killed in action and six wounded in action.  From 
August 1970 to October 1970 there were fifteen mining incidents 
and one base camp attack.  There were three wounded in action.  
The response concluded that the Veteran's alleged stressors had 
been corroborated.  

The Board finds that the response from JSRRC has been expressed 
in sufficient terms to warrant the application of the benefit-of-
the-doubt doctrine in that the report corroborates some of the 
Veteran's claimed stressors.  In light of the Court's ruling in 
Pentecost and after consideration of all of the evidence, the 
Board finds that the preponderance of the evidence is in favor of 
the claim.

Given the Veteran's PTSD diagnosis, his reported stressors, and 
the service department records corroborating similar stressors, 
the Board finds that the criteria for service connection for 
PTSD-namely a diagnosis based upon a corroborated stressor(s)-
have been met in this case.  Thus, following a full review of the 
record, and giving the Veteran the benefit of the doubt, the 
Board concludes that service connection for an acquired 
psychiatric disorder, diagnosed as PTSD, is warranted.


ORDER

Entitlement to service connection for a psychiatric disorder, 
diagnosed as PTSD, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


